Citation Nr: 0831361	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to financial assistance in the purchase of 
specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
August 1975 to December 1979.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  

In December 2007, the veteran submitted additional pertinent 
evidence accompanied by a signed, written waiver of his right 
to review of this evidence by the agency of original 
jurisdiction.


FINDING OF FACT

The veteran is permanently and totally disabled due to 
service-connected back disability with loss of use of the 
left lower extremity; the service-connected disabilities 
necessitate the regular and constant use of a wheelchair, 
crutches, or cane as a normal mode of locomotion. 


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing have been met.  38 
U.S.C.A. § 2101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.809 (2007). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in June 2005, 
prior to the initial adjudication of the claim.  Following 
the completion of all ordered development, the originating 
agency readjudicated the veteran's claim in May 2007.  In 
view of the timely complete notice provided the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record reflects that service and post-service medical 
records have been obtained and that the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

The Claim

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran with 
active military, naval or air service after April 20, 1898, 
who is entitled to compensation for permanent and total 
disability due to the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2006).


The veteran's service-connected disabilities include 
spondylolisthesis, L5-S1, with fusion, L4-S1, for which a 60 
percent evaluation is in effect.  The combined rating for the 
service-connected disabilities is 90 percent, and the veteran 
is entitled to a total rating based on unemployability due to 
service-connected disabilities.  In addition, in a March 2003 
rating decision, it was determined that the total disability 
is permanent.  The record also reflects that the veteran is 
entitled to special monthly compensation for loss of use of 
the left leg resulting from the service-connected low back 
disability.

Thus, the remaining question is whether the veteran has 
service-connected residuals of organic disease or injury 
which in combination with the loss of use of the left leg so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

The record contains ample evidence supportive of the 
veteran's claim.  In particular, the Board notes that a 
letter received from B.C.G., DO, in August 2006 states his 
opinion that the veteran has loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  This opinion is consistent 
with other evidence of record and the RO's determination that 
the veteran has loss of use of the left leg and that his 
service-connected low back disability is 60 percent 
disabling.  With respect to whether the service-connected 
disabilities so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, Dr. B.C.G. stated the 
following:  The veteran had long-standing problems with 
balance that routinely lead to stumbles and falls; also, the 
veteran's propulsion is impaired by the combination of his 
left foot drop, weakened hip and muscles, and chronic organic 
back pain that causes an antalgic gait.  Moreover, Dr. B.C.G. 
stated that the veteran uses crutches, canes, and his 
wheelchair to help him not fall.  

The other medical evidence of record supports Dr. B.C.G.'s 
August 2006 opinion about the veteran's problems ambulating.  
The September 2005 VA examiner, for example, reported that 
the veteran had a poor gait due to back pain and used a 
crutch for walking; the veteran himself reported to this 
examiner that he was unable to stand for more than a few 
minutes and unable to walk more than a few yards.  On 
physical examination, the examiner found that the veteran's 
gait was very unsteady when he tried to walk without a cane, 
and that the veteran's left leg appeared to give way to 
weakness.  The examiner's September 2005 report clearly 
related the veteran's problems ambulating  to back pain from 
the service-connected back disability.  

The Board notes that there is no conflicting medical opinion 
of record.  Therefore, the Board is satisfied that the 
veteran meets the criteria for a certificate of eligibility 
for assistance in acquiring specially adapted housing.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


